Citation Nr: 0026704	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-21 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits in the amount of $4,741, to include 
the question of whether the indebtedness was properly 
created.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
August 1970.  

This matter arises from a January 1997 decision of the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, to deny the appellant's claim for waiver of recovery of 
the indebtedness at issue.    

In February 1999, this claim was transferred from the New 
York, New York, RO to the Pittsburgh, Pennsylvania, RO.  

The claim was remanded by the Board of Veterans' Appeals 
(Board) in April 2000, to schedule a Travel Board hearing for 
the appellant.  Later that month, he informed VA in writing 
that he no longer wished to have a Travel Board hearing.  


REMAND

A historical review of the claims folder reveals that waiver 
of recovery of an overpayment of pension benefits has 
previously been granted on two prior occasions-once in 
August 1992, and again in June 1994.  On each occasion the 
veteran was excused for failing to report earnings from 
gambling winnings.

Further review of this appeal reveals that it is not yet 
ready for appellate disposition.  

There is a question as to proper creation of this debt.  The 
appellant admits that he has had some winnings in connection 
with gambling, but he also maintains that there is no net 
income because he always lost all of winnings in addition to 
his complete pension benefits.  Hence, the veteran challenges 
the proper creation of the indebtedness.

As has been held by the United States Court of Appeals for 
Veterans Claims (Court), when an appellant in a claim for 
waiver of recovery of an overpayment challenges the validity 
of the underlying debt, VA must adjudicate the question of 
the validity of the indebtedness.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  Therefore, the RO must initially make 
a determination as to whether the indebtedness attributed to 
the appellant is proper. 

Also, with respect to the issue of whether the indebtedness 
of pension benefits was proper, it should be noted that 
VAOPGCPREC 17-89; 55 Fed.Reg. 2919 (1990), held that, in 
determining gambling income for pension computation purposes, 
gambling losses may be deducted from gambling winnings under 
38 C.F.R. § 3.271(c). Therefore, an audit of this account 
should be performed.   

Further, in January 1997, the Committee on Waivers and 
Compromises (COWC) held that the overpayment at issue was the 
result of the appellant's bad faith and misrepresentation by 
not notifying VA that he was in receipt of unearned income in 
the amount of $5,175 during 1993.  They indicated that he had 
received a waiver on three separate occasions for not 
reporting gambling winnings prior to 1993.  In any case where 
there is an indication of fraud or misrepresentation of a 
material fact on the part of the debtor, action on a request 
for waiver of the debt at issue must be deferred pending 
referral of the case to the Inspector General or the Regional 
Counsel, or the Department of Justice.  See 38 C.F.R. § 
1.962(b) (1999).  Only after the appropriate department has 
indicated that the alleged misrepresentation does not warrant 
action on its part, or that action on the request for waiver 
is specifically authorized, may the COWC act on the waiver 
request.  It does not appear that this case was duly referred 
prior to promulgation of the January 1997 waiver decision. 
Accordingly, the latter was premature.

Additionally, the appellant continues to maintain throughout 
his appeal that because he is unable to stop gambling, he has 
been unable to handle his finances because of gambling, and 
has been hospitalized for the same.  In his notice of 
disagreement dated in September 1997, he requested that he be 
examined to determine his competency to handle his funds.  By 
rating decision of November 1999, the RO indicated that since 
a VA examiner stated that the appellant's psychiatric 
problems combined with his pathological gambling caused him 
to be incapable of managing his funds, he was determined 
effective November 1999, incompetent for VA purposes.  The 
appellant also related throughout his appeal that he had been 
hospitalized by VA for compulsive gambling in 1994 and has 
been hospitalized on other occasions by VA, Bellevue, and 
Englewood hospitals for compulsive gambling.  Since the 
appellant asked for a competency determination prior to 1999, 
and his VA and private medical records of hospitalization 
which could have assisted in this determination are not 
associated with the claims folder, these records should be 
obtained to determine if his pathological gambling disorder 
is important to the instant claim.  Of course, the principles 
of equity and good conscience are only for consideration if 
the appellant is not found to have committed fraud, acted in 
bad faith, or if he did not engage in misrepresentation.

The Board also notes that this case is subject to special 
handling procedures in light of the existence of an income 
verification match (IVM) folder.  

Under the circumstances of this case, it is clear that 
additional action is required.
This case is REMANDED to the RO for the following:

1.  The RO should perform an audit on the 
debt in question.  The appellant's 
documented gambling losses, if any, 
should be deducted from the appellant's 
documented gambling winnings, if any, in 
accordance with VAOPGCPREC 17-89.  
Adjudication of the validity of the 
creation of the appellant's debt must 
then be made.  

2.  The RO should obtain and incorporate 
into the claims file copies of all 
relevant correspondence and evidence 
relating to the current overpayment 
(including correspondence to and from the 
VA Debt Management Center in St. Paul) 
which is not protected Federal Income Tax 
information.  Protected information must 
be kept only in the Income Verification 
Match (IVM) file.

3.  The RO should review the evidence and 
then, recalculate the amount, if any, by 
which the appellant is indebted to the 
Government because of his failure to 
timely report his the receipt of gambling 
winnings.  These calculations, and the 
underlying factual basis for them, should 
be incorporated into the proper VA file.  
In making these calculations, the RO 
should preferably use only the verified 
income information provided by the 
appellant.  Reference should not be made 
to protected income tax information 
contained in the IVM file unless 
unavoidable and only after appropriate 
steps are taken to verify the income 
information with the appellant; all 
proper safeguards for this protected 
information must be employed.  (See M21- 
1, Part IV, Ch. 31.)

4.  After obtaining an appropriate 
release of information from the 
appellant, all inpatient and outpatient 
treatment records from all VA and non-VA 
institutions related to the veteran's 
claimed pathological gambling and 
psychiatric conditions, to include 
specifically his 1994 VA hospitalization 
at the medical center in Brecksville, 
Ohio, and care received at hospitals in 
Bellevue, New York, New York, and 
Englewood, New Jersey, should be obtained 
and associated with the claims folder.  
If the RO is unable to obtain these 
records, that fact must be noted in the 
record, and the appellant informed in 
writing.  

5.  Thereafter, a competency 
determination for VA purposes should be 
made for all periods since 1992.

6.  The case then should be referred to 
the local COWC.  If it still appears that 
the appellant is guilty of willful 
misrepresentation in the creation of the 
indebtedness, the case should be referred 
to the appropriate department as 
indicated in 38 C.F.R. § 1.962(b).  

7.  If it determined that prosecution is 
not warranted in this case, and if the 
local COWC is authorized to take action 
on the appellant's waiver request, the 
January 1997 waiver denial should be 
reconsidered.  If neither fraud, bad 
faith or misrepresentation are found an 
updated financial status report must be 
submitted by the veteran.  Then, if 
waiver continues to be denied, the 
appellant and his representative must be 
furnished a supplemental statement of the 
case (SSOC), including the question of 
the creation of the indebtedness at 
issue. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The appellant need take no action until so informed. The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


